Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 12/21/2020 has been considered.
 Claims 12-13, 19-21, 25-26 are withdrawn. Claims 1-7, 10-26 are pending in this application and an action on the merits follows.

Claim Interpretation
Intended Use or Intended Results

	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow, see MPEP § 2111.
	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

	Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. The claims are replete with statements of intended use or result e.x. “for processing payment, for detecting, thereby enabling ”, and etc. Therefore, the limitations are not given patentable weight. In addition, Examiner has identified such instances within the prior art rejection as found in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 15 recites “the backend device configured to: receive identification information that identifies the user device; receive payment information related to the user device from the in-store device”. It is not clear how is that information “related” and how does the in-store device send the payment information “related” to the user device to the backend device if it has previously provided payment information to a merchant point-of sale (POS) system. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-11, 14, 16-18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (U.S. Patent Publication No. 2012/0150669), in view of Emigh (U.S. Patent No. 9,264,151) and further in view of Hammad et al. (U.S. Patent No. 8,589,300).

Regarding claim 1, 10, 23, Langley discloses a payment processing device in a merchant location for processing payment from a consumer at a merchant location 186 and authorization modules 187 may help confirm that a CPCD 102B is in an active presentment mode or determine that consumer credit is authorized, [0057], a similar receipt or same electronic receipt 169 may be transmitted to the consumer's CPCD 102B, [0102].
Langley does not explicitly disclose presence detection module having an antenna and configured to detect the presence of the user device at the merchant location using wireless signals from the user device, wherein the wireless signals from the user device include information specific to the user device; verify an identity of the user device using the information gathered from the user device by the presence detection module. Langley teaches the customer data may be received from an NFC-capable physical token such as an EMV card, or a virtual token presented by a customer portable computing device (“CPCD”) using a NFC or a machine-readable optical code, see abstract, communications link 103K may comprise an NFC link activated when the CPCD 102B, or an EMV card, is brought in close proximity with, or touched to, the MPCD 102C, (presence detection) [0049], after processing the transaction with the payment application 188, the MPCD 102C may transmit the data extracted from the EMV card or virtual machine-readable token 804 (i.e.—consumer account identifying information (verified user information), along with other transaction data over communication link 103L back to stored value account server 108, [0051].
227 can be placed at the entrance that transmits a signal that can be accepted by mobile phone 101 applications, a signal from a system transmitter is received at a consumer's cell phone 101 from each retailer at each entrance as they walk through the door and transmit their profile to the retailer's device. The store 301 system then sends a signal to the system server 201 that the user is in a store 301, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone, Col.13 ln 55-67, Col.14 ln 1-14, the exact location triggers for in-store location determination can include: WiFi triangulation, NFC (Near Field Communication) technology, accelerometers and/or compass data processing, user input of in-store location or shopping aisle, or any other current or future source of location information. In an embodiment, a special system proximity transmitter can be placed by the goods. When the user walks within the range of the proximity transmitter, the system can be triggered to display the offer for the goods. The transmitter can be part of a personal area network which can utilize for example IrDA, Bluetooth, UWB, Z-Wave or ZigBee. Alternatively, it can be an ultrasonic sound (see threshold entry detection methods described above). By placing the transceiver close to the goods, this method ensures that the offer will be received when the customer is at the proper location, Col.17 ln 54-67, Col. 18 ln1-15. Emingh also teaches the payment terminal can be programmed so that when a credit/debit/store card is swiped at the POS, or a phone number or other MOBshop identification code is entered (see identification methods above), the terminal 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention, to modify the method of Langley, to include the above limitations, as taught by Emigh, in order to provide reliable detection of presence, and/or require proactive user actions to detect presence (Emigh).
Langley does not explicitly disclose the payment information comprising wherein the payment information comprising a virtual payment account number and a transaction identifier specific to a single transaction and distinct from the virtual payment account number used to process the payment. Langley teaches the generic application 114 (e.g., a generic electronic payment card application) may be converted into a local flavor application, e.g., a merchant specific payment card application (e.g., an electronic softcard), that is only accepted at the merchant location and may afford the mobile device user benefits that are unique to the merchant location, [0035].
However, Hammad teaches financial information may include information such as bank account information, bank identification number (BIN), credit or debit card number information… the information received by access device 42 from the payment card can include any suitable type of information related to payment cards such as an account number, issuer name, consumer name, and other information related to the payment card. The information may be encrypted. Access device 42 sends this information back to the mobile communication device 30 along with transaction information such as the amount of the transaction and a merchant ID or POS terminal ID. Mobile communication device 30 forwards this information directly to payment processing network 60 or through merchant 40 Any of this information may be transmitted by mobile communication device 30, Col.9 ln 28-45…. A transaction code is associated with a specific transaction and be used to identify other transaction information. For example, the transaction code can be used to link the transaction information from the mobile communication device 30 to the payment information (e.g., a BIN) from the mobile communication device 30 to complete the transaction Col.4 ln 31-45….The transaction code may be permanent or temporary. The latter is desirable, since they temporary codes can be reused and are of little value if they are intercepted. Merchant 30 also sends the transaction information including the items in the transaction and the transaction code to payment processing network 60. Server computer 60(a) of payment processing network 60 can link the transaction information regarding the items in the transaction from merchant 30 to the payment information (e.g., a BIN) associated with the mobile communication device 30. Then, the server computer 60(a) may forward the combined information to the issuer 70 as previously described, Col.12 ln 18-67. 
Therefore, each consumer billing entity relationship has a unique virtual PAN that is locked to a particular relationship. All of these unique virtual PAN correspond to a private virtual identifier which is used by the payment network and bank to transfer funds, paragraphs [0010, 0124-0130]. 
It would have been obvious to one with ordinary skill in the art before the filing date of the invention, to modify the method of Lagnely to include the above limitations, 

Regarding claims 2, 17, Langley discloses a receipt tap module configured to capture an electronic version of a transaction receipt related to the payment information; and transmit the electronic receipt to the in-store device, the in-store device configured to transmit the electronic receipt to one or more of: the backend system and the user device. ([0102]).

Regarding claims 3, 18, 24, Langley does not explicitly disclose, however, Emigh teaches the presence detection module comprises a Bluetooth module configured to transmit to and receive from the user device signals that are configured to detect presence, (Col.12).

Regarding claims 4 and 6, Langley discloses h the checkout module is configured to 2 0136285.0648576 4841-7915-8439v1communicate with the backend system to determine the forms of payment accepted by the merchant location, and wherein the virtual payment account number is based on the determination; determination is based upon devices installed in the merchant location, (the form of payment tendered by the patron must be accommodated by the POS system 122, may present payment in the form of an EMV card or virtual, machine-readable token to a merchant client device 102C, wherein the merchant POS system 122 advantageously does not have to be configured to interface with the virtual, machine-readable token, Col.5 ln 46-67.
claims 11, 14, Langley does not explicitly disclose, however, Emigh teaches receiving a response to the Bluetooth inquiry message comprising a Bluetooth media access control (MAC) address of the mobile device; and transmitting the Bluetooth MAC address to the backend device. (With reference to FIG. 2, various systems can be used to determine the location of the cell phones including: GPS 205, WiFi 209, Wifi beacon identification (without data connectivity), Cell Phone Signals (“Cell ID”) 211, short range RF signals 215including RFID, BlueTooth, PANs, Sound or Sound Pattern Identification (e.g. ultrasonic sound) 219, Magnetic Field detection 221, 1-Dimensional or 2-Dimensional Barcodes, and/or Recognition of Device ID's (e.g. MAC addresses of cell phones). In other embodiments, the inventive system can have transmitter/sensors 225 mounted at the entrance(s) of the stores that detect cell phones as they enter and exit, or elsewhere in the store.To determine when the user is crossing or has crossed a physical threshold, e.g. a store 301 entrance (which in turn triggers personalized rewards and offers), various techniques may be employed including: rapid degradation of GPS 205 signals, rapid improvement of the WiFi 209 signal, a combination of GPS 205 signal degradation and WiFi 209 signal improvement, a sudden decrease of location data accuracy, sound 219 identification (ultrasonic and/or sound pattern recognition), magnetic field 221 detection, RF signal detection, 1-D or 2-D Barcode Recognition, Recognition of Device ID's (e.g. MAC addresses of cell phones), manual data entry, and/or other methods). Langley teaches a virtual token transmittied via a scanned barcode and Hammad teaches VPAN.

claim 16, Langley discloses transmit the payment card information to the in-store device, and wherein the in-store device is configured to transmit the payment card information to the backend device, the backend device configured to store the payment card information as payment information, [0055]

Regarding claim 22, Langley discloses a user interface configured to receive inputs, the inputs transmitted to the backend device and stored as identification information, paragraph [0094].

Claims 5, are rejected under 35 U.S.C. 103 as being unpatentable over Langley, Emigh, Hammad combination as applied to claim 1 above and further in view of White et al. (U.S. Patent Publication No. 20110112898, referred to as White), in view of Hanna (U.S. Patent Publication No. 2012/0268241)

Regarding claims 5, the combination does not disclose, however, White discloses if multiple mobile devices are within range of the POS, the mobile device that has the highest signal power being received by the POS may be determined to be the correct mobile device with which to communicate, paragraph [0023] and in combination with Hanna teaches preventing a transaction between the user device and the payment processing device if a distance between the user device and the payment processing device is greater than a predetermined distance the checkout module is configured to determine the distance, see Hanna, paragraphs [0008-0011].

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Langley, Emigh, Hammad, White and Hanna combination as applied to claims above, and further in view of DiMartino et al. (U.S. Patent No. 8,719,102).

Regarding claim 7, the combination substantially discloses the claimed invention, however, does not explicitly disclose the checkout module further comprises an attenuator configured to attenuate signals transmitted from the checkout module. However, DiMartino teaches how the contactless communication signals are attenuated at the POS checkout system, Col.5 ln 28-40. It would have been obvious to one with ordinary skill in the art before the filing date of the invention, to modify the method of combination to include the above limitations, as taught by DiMartino, in order to reduce fraudulent activity, (DiMartino, paragraph [0003]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (U.S. Patent Publication No. 2012/0150669), in view of Emigh (U.S. Patent No. 9,264,151) and further in view of Hammad et al. (U.S. Patent Publication No. 20120215688), in view of Wong (U.S. Patent Publication No. 2013/0024299).

Claim 15, recites similar limitations as Claims 1, 10 and 23 therefore a part of the same rejection applies as shown above. Langley does not explicitly disclose the plurality of long range detection devices comprising one or more Bluetooth radio devices and one or more WiFi network devices; a detection controller operable to monitor connections to the one or more Bluetooth radio devices and the one or more WiFi network devices, the detection controller further operable to detect a presence of the mobile device over either the one or more Bluetooth radio devices or the one or more WiFi network devices and to verify the presence of the mobile device over the other of the one or more Bluetooth radio devices or the one or more WiFi network devices;  
However, Wong teaches Bluetooth wireless personal area network at the drive-through of a restaurant, and a back-end data server at the restaurant. The user opens the downloaded mobile-based application and, when in range of the restaurant's WiFi, makes an order from the restaurant menu, which is displayed on the mobile device. As the user approaches the drive-through kiosk of the restaurant, the mobile device detects the signal from the Bluetooth transmitter in the drive-through kiosk and allows the user to submit the order through the mobile-based application. The order is transmitted through the restaurant's wireless network to the restaurant's back-end server, [0016].
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the invention, to modify the method of Langley, to include the above limitations, as taught by Wong, in order to reduce miscommunication and significantly increases the speed of service and customer satisfaction by immediately transmitting the pre-generated order information., (Wong, paragraph [0011]).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that in Hammad the transaction code is not created until after a payment transaction has started. Examiner does not agree. For e.x. Claim 1 teaches “the payment information is sent to the user device from the backend system after the user device is detected”.  The claims do not specifically describe a backend system and the start of the payment transaction. Detecting device can be interpreted as starting the payment transaction. Claim 15 limits the backend system to be remote from the merchant location but it does not limit it to not being associated with the merchant. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Langley does not explicitly disclose the payment information comprising wherein the payment information comprising a virtual payment account number and a transaction identifier specific to a single transaction and distinct from the virtual payment account the CPCD 102B (mobile device) to render a virtual machine-readable token 804 (payment information) that was received over communication link 103J from stored value account server 108 (backend system). A system platform, such as the server 108, may receive a request from a CPCD 102B for generating the virtual machine-readable token 804. The request may comprise a request for a virtual machine-readable token 804 containing certain account data (payment information). However, it is envisioned that a request for a virtual machine-readable token 804 may further include, but is not limited to, a predetermined fund amount to be associated with the virtual machine-readable token 804 (transaction identifier). Examiner turns to Hammad to teach financial information may include information such as bank account information, bank identification number (BIN), credit or debit card number information… the information received by access device 42 from the payment card can include any suitable type of information related to payment cards such as an account number, issuer name, consumer name, and other information related to the payment card. The information may be encrypted. Access device 42 sends this information back to the mobile communication device 30 along with transaction information such as the amount of the transaction and a merchant ID or POS terminal ID (payment information and transaction identifier). Mobile communication device 30 forwards this information directly to payment processing network 60 or through merchant 40. Any of this information may be transmitted by mobile communication device 30, Col.9 ln 28-45…. A transaction code is associated with a specific transaction and be used to identify other transaction information. For example, the transaction code can be used to link the transaction information from the mobile communication device 30 to the payment information (e.g., a BIN) from the mobile communication device 30 to complete the transaction Col.4 ln 31-45….The transaction code may be permanent or temporary. The latter is desirable, since the temporary codes can be reused and are of little value if they are intercepted. Merchant 30 also sends the transaction information including the items in the transaction and the transaction code to payment processing network 60. Server computer 60(a) of payment processing network 60 can link the transaction information regarding the items in the transaction from merchant 30 to the payment information (e.g., a BIN) associated with the mobile communication device 30. Then, the server computer 60(a) may forward the combined information to the issuer 70 as previously described, Col.12 ln 18-67. It would have been obvious to one with ordinary skill in the art before the filing date of the invention, to modify the method of transmitting a virtual machine-readable token of Langley to include the transaction code used to link the transaction information from the mobile communication device 30 to the payment information (e.g., a BIN) from the mobile communication device 30 to complete the transaction, as taught by Hammad, in order to provide cost effective and secure transactions, (Hammad, paragraph [0007]).
Therefore, the Examiner maintains the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MILENA RACIC/Patent Examiner, Art Unit 3627    




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627